Citation Nr: 0527900	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  04-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to an increased rating for depression, 
evaluated as 30 percent disabling from July 16, 2002, as 70 
percent disabling from June 3, 20004.  

5.  Entitlement to an increased rating for headaches, rated 
noncompensably disabling from January 5, 2001, and as 50 
percent disabling from October 14, 2003.  

6.  Entitlement to an increased rating for voiding frequency, 
evaluated as 20 percent disabling from October 9, 2003, and 
as 40 percent disabling from June 3, 2004.  

7.  Entitlement to an increased rating for gastritis, rated 
30 percent disabling.  

8.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.  

9.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

10.  Entitlement to a compensable disability rating for a 
motor tic disorder.  

11.  Entitlement to a compensable disability rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from July 1965 to September 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

An August 2004 rating decision granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  



FINDINGS OF FACT

In a letter received in September 2005 the veteran indicated 
that he is withdrawing his claims.  



CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
substantive appeal concerning the claims developed on appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).

In his September 2005 letter the veteran stated that he is 
withdrawing his appeal of the issues developed for appellate 
consideration.  Since he is withdrawing his appeal concerning 
these claims, there remain no allegations of errors of fact 
or law for appellate consideration.  Thus, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  







ORDER

The appeal is dismissed.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


